DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.        The drawings are objected to because:
In FIG 1, boxes or simple shapes (i.e., references 2, 120, 130, and 140) are labeled only with reference numbers, without descriptive legends. The Examiner directs the applicant to 37 C.F.R. 1.84(n) and 1.84(o) which state, “Graphical drawing symbols may be used for conventional elements when appropriate” while “[o]ther symbols which are not universally recognized may be used, subject to approval by the Office” and that “[s]uitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing”.  Since the boxes or simple shapes in FIG 1 are not universally recognized for the elements they represent, the Examiner may require descriptive legends for better understanding of the drawings.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “calculating a voltage variation of a current time step based on a terminal voltage measured at the current time step and a terminal voltage measured at a previous time step included in the first number of terminal voltages” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; or are mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “reading, from a memory, measurement data indicating a first number of terminal voltages and a first number of currents, measured in a sequential order at each time step in a sliding time window having a predefined size.” However, this is an insignificant extra-solution activity to the judicial exception to collect the data for the abstract idea. The claim has not been integrated into a practical application. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “reading” step is recited at a high level 

Dependent claims 2-8 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Allowable Subject Matter
4.	Claims 9-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 9-11, the closest prior art of record fails to teach the features of claim 9: “estimate a resistance of the second resistor at the current time step based on the measured voltage vector; the measured current vector; the resistance of the first resistor estimated at the current time step; and a resistance of the second resistor estimated at the previous time step,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 20120101753 A1) teaches a method for determining whether an onboard estimation process, such as a recursive least squares regression process, can effectively calculate the state-of-charge of a battery, involving calculating a variation moving average of the measured current and an index of current change rate determined by averaging the absolute value of the current variation moving average using measured currents current at previous time steps and calculated moving averages from the previous sample time. If the current change index is greater than a predetermined threshold, and if so, the estimate of the battery state-of-charge resulting from the onboard estimation process is valid.
LIN et al. (US 20090091299 A1) teaches a method for determining the state of charge (SOC) of a lithium ion battery, involving obtaining sampled terminal voltage data for a lithium ion battery and sampled terminal current data, and estimating four internal battery parameters from the sampled terminal voltage data and the sampled terminal current data based on an equivalent circuit model for the battery.

Wang et al. (US 9091735 B2) teaches method of determining and predicting a state of a rechargeable battery device in real time involves measuring a current and a voltage of the rechargeable battery in real time; determining a time derivative of the current and a time derivative of the voltage; estimating, based on results of an execution of a weighted recursive least squares regression of a linear solution of an equivalent circuit for the battery, for time intervals over a time duration, parameters including the voltage of the rechargeable battery, an open circuit voltage of the rechargeable battery, and a high-frequency resistance of the rechargeable battery.
Lin et al. (US 20140372053 A1) teaches a method for estimating battery parameters using an online recursive least square (RLS) algorithm, based on measured terminal voltage and current data from previous and current time steps.
	Inoue et al. (US 20130320989 A1) teaches method for estimating battery states, involving, when a change in the measured electric current value per second is at a predetermined value or higher, calculating at least one of the SOC, the SOH and the full charge capacity of the battery based on the electric current values and the terminal voltage values measured during a battery charge/discharge period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857